Citation Nr: 0127421	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  00-02 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased evaluation for service-connected 
paranoid schizophrenia, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 RO decision which denied 
an increase in a 10 percent rating for schizophrenia, 
paranoid type.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's service-connected paranoid schizophrenia is 
productive of symptoms causing no more than occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no more, for 
the veteran's service-connected paranoid schizophrenia have 
been met.  38 U.S.C.A.§ 1155 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-475 
§ 4, 114 Stat. 2096-2099 (2000) (codified as amended at 
38 U.S.C. § 5100 et. seq. West Supp. 2001)); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9203 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  It appears that all appropriate notice 
has been provided, and it does not appear that additional 
examination is indicated.  There have been statements and 
supplemental statements of the case, rating actions, and 
other communications.  Examinations have been conducted and 
as to the issues herein considered, there is no evidence that 
needs to be obtained.  No change in the outcome would be 
possible with additional development, notice, or examination.  
As such, the Board will proceed to the merits of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  Considering the factors as enumerated in 
the applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence reflects that an increased rating is warranted for 
the veteran's paranoid schizophrenia.  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Under the psychiatric regulations currently in effect, a 10 
percent evaluation may be assigned with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.  A 30 percent 
evaluation will be assigned for psychiatric disorders with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation will be assigned for a psychiatric 
disorder which produces occupational and social impairment 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, short- and 
long-term memory loss, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted with 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
and difficulty in adapting to stressful circumstances.  
Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment due to gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, and disorientation to 
time or place.  38 C.F.R. § 4.130 Diagnostic Code 9203.  

Historically, service connection for chronic paranoid 
schizophrenia was granted in a February 1979 RO decision with 
a 100 percent evaluation.  In an August 1979 RO decision, the 
rating for paranoid schizophrenia was decreased to 70 percent 
disabling.  The rating was decreased to 50 percent disabling 
in a February 1981 RO decision.  In January 1984, the RO 
again decreased the evaluation for his service-connected 
psychiatric disorder to 30 percent disabling.  The rating was 
decreased to 10 percent disabling in a May 1989 RO decision.  

VA outpatient treatment records dated from January 1996 to 
August 1997 show that the veteran was seen at the mental 
hygiene clinic for schizophrenia.  A March 1996 record notes 
that the veteran complained of feeling sleepy but was able to 
keep active with work and family.  A June 1996 record shows 
that the veteran was doing well but had some difficulty 
keeping a work schedule for a full month.  He complained of 
feeling depressed and fatigued.  A May 1997 record notes that 
the veteran was diagnosed with schizophrenia which was stable 
and controlled by medication.  

On VA examination in August 1997, the veteran reported that 
typical symptoms included feeling like people were talking 
about him or looking at him funny; feelings that his food may 
be poisoned; feelings that television or radio may be talking 
to him or saying odd things, and feelings that his thoughts 
may be heard by others.  He said that his sleep and appetite 
were poor when he was more psychotic and that his mood became 
somewhat depressed when he was more paranoid.  He related 
that all such symptoms appeared to have increased in 
intensity over the last one to three months and that he was 
able to decrease their intensity by doubling his medications.  
However, when he did that he became drowsy and that impaired 
his ability to work.  The veteran indicated that he did not 
have hallucinations and that his thought organization and 
ability to express himself has been adequate.  Objective 
examination of the veteran revealed that he was alert and 
fully oriented.  He did not appear to have any psychomotor 
abnormality and his speech was notable for being very soft 
and without much tonal variability.  His thought process was 
easy to follow, logical and did not appear to become 
disjointed at any time.  His affect appeared significantly 
blunted.  Suicidal or homicidal thoughts were denied.  His 
diagnoses included chronic paranoid schizophrenia.  The 
examiner noted that the veteran continued to meet the 
criteria for paranoid schizophrenia which was worsened, by 
his report, to the point where it was impairing his work.  

In March 1998, the veteran submitted a "leave used summary" 
from his employer for the period from May 1996 to December 
1997.  The "leave used summary" essentially showed that the 
veteran used several days of sick leave per month during the 
reported period.  The veteran also submitted a memorandum 
from his employer which noted that his pattern of sick leave 
usage suggested possible abuse.  In a statement included with 
the employment records, the veteran indicated that the sick 
leave records were submitted to illustrate the degree of 
industrial impairment caused by his service-connected 
paranoid schizophrenia.  

In an April 1998 VA medical statement, staff psychiatrist, 
Mary Joseph, M.D. indicated that she reviewed the veteran's 
sick leave records.  The doctor concluded that it was more 
than likely that his sick leave usage was due to the 
psychiatric condition for which he received treatment at the 
VA mental hygiene clinic.  

A February 1999 VA medical record reflects that the veteran 
reported feeling less stressed after leaving his employment.  
It was noted that the veteran discussed his medication 
compliance and said he had a tendency to take his medication 
on every other day.  He noted occasional episodes of 
paranoia.  The veteran was pleasant and oriented times three.  

On VA examination in March 1999, the veteran related that he 
was under the care of Dr. Joseph for the last 20 years for 
his psychiatric condition.  It was noted that the veteran was 
married for ten years with no children.  He stated that after 
work, he spent time at home with his wife because he felt 
uncomfortable and paranoid around crowds.  On mental status 
examination, it was noted that the veteran was cooperative 
and oriented as to person, time and place.  He was coherent 
and relevant with appropriate affect and normo-active.  He 
was not hallucinating presently but stated that two days 
after stopping his medication he began to hear annoying 
voices.  His memory for recent and remote events, 
concentration and recall were intact.  Insight and judgment 
were good.  It was noted that clinically, he appeared to be 
functioning on a dull/normal level of intelligence.  The 
examiner indicated that the veteran could not stand the 
pressure of a full work schedule and was now working part-
time (20 hours) as a sweeper operator.  The diagnoses 
included schizophrenia, paranoid type.  It was noted that his 
psychosocial and environmental problems were moderate and 
that he was unable to carry a workload due to worsening of 
his psychiatric condition.  

With resolution of doubt resolved in the veteran's favor and 
after reviewing the applicable rating criteria, in 
combination with the reported objective findings and 
subjective complaints, the Board is of the opinion that a 30 
percent evaluation for his service-connected paranoid 
schizophrenia is warranted.  In this regard, the Board notes 
that the medical evidence reflects that the veteran's 
psychiatric symptomatology includes discomfort around crowds, 
paranoia, and hearing "voices" when discontinuing his 
medication.  Questionable compliance with his psychotropic 
medication has also been noted.  

The most recent VA examination conducted in March 1999 
revealed that his psychosocial and environmental problems 
were moderate and that he was unable to carry a workload due 
to worsening of his psychiatric condition.  The veteran's 
psychiatrist of 20 years noted that his use of sick leave 
from his employment was likely related to his continuing 
psychiatric condition.  The 1997 VA examination also noted 
reflected that the veteran continued to meet the criteria for 
paranoid schizophrenia which had worsened and impaired his 
work.  The evidence in this case suggests that the veteran's 
psychiatric disorder adversely affects his ability to work 
full-time, apparently due to his experiencing occasional 
psychiatric symptomatology and drowsiness from his 
medication.  In deciding this appellate issue, the Board has 
resolved all reasonable doubt in veteran's favor in 
considering the overall social and industrial inadaptability 
shown and the frequency and severity of exacerbations of his 
psychiatric symptomatology.  Accordingly, the Board concludes 
that an increased evaluation of 30 percent for veteran's 
paranoid schizophrenia is warranted.  

However, an evaluation in excess of 30 percent for the 
veteran's psychiatric disorder is not shown, as there is no 
evidence of such occupational and social impairment 
demonstrated by symptomatology to include flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

Finally, consideration has been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 3.321.  
The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Specifically, there has 
not been a demonstration of marked interference with 
employment specifically attributable to the service-connected 
paranoid schizophrenia or frequent periods of hospitalization 
due to that disorder so as to render impractical the 
application of the regular schedular criteria.  


	(CONTINUED ON NEXT PAGE)




ORDER

An increased evaluation of 30 percent, but no more, for the 
veteran's paranoid schizophrenia is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

